

2015 EarthLink Access Management Save-Sharing Executive Bonus Plan


Eligible Employees


Regular EarthLink employees, classified as Executive Vice President, Network
Services and specifically identified as eligible to participate in this bonus
plan provided they meet the criteria below.


•
EarthLink Employees: This includes all EarthLink employees under the common law
employer, EarthLink Shared Services, LLC. as well as new hires into this legal
entity (so long as they meet the New Hire Eligibility outlined below).

•
Employment Status: Eligible employees must be actively employed on the date of
the bonus payment to receive a bonus. Exceptions to this policy include any
employee whose position was eliminated after March 31, 2015 and who is otherwise
eligible to receive severance under one of the Company’s severance plans. In
this case, the employee will remain eligible to participate in the bonus plan
based on duration of employment to the date of termination, and based on company
and individual performance during the applicable performance period.

•
Alternative Incentive Plans: Employees are eligible to participate in the Access
Management Save-Sharing Bonus Plan in addition to the EarthLink Corporate bonus
plan. Employees may be eligible for a pro-rata Save-Sharing bonus in addition to
Corporate Bonus if they are in an Access Management position for at least two
months during the year.

•
Performance Conditions: Employees whose performance is assessed as
“Inconsistent” or “Requires Improvement” or “Does Not Meet All Expectations” or
the equivalent of any of these will have a reduced or no bonus payout for the
performance period.



2015 Access Management Save-Sharing Bonus Plan Design & Corporate Priorities
EarthLink’s 2015 Access Management Save-Sharing Bonus Plan establishes
performance metrics for the 2015 calendar year. If established performance
metrics required for bonus payment are achieved, payment will be made after
final results are determined, and typically in February following the conclusion
of the performance period, but not later than March 15, 2016.


The 2015 Access Management Save Sharing Bonus Plan performance metrics are
established by management. The Performance Metrics are measureable outcomes that
demonstrate achievement against the following


2015 Plan Performance Metric
The 2015 Plan is funded based on the over-achievement of a stretch goal of $__
million dollars in access savings or other margin improvement initiatives
included CABS settlements, with a cap of $__ million dollars in access savings,
and is designed to be achieved during the performance period of January 1, 2015
through December 31, 2015. All eligible employees are aligned to these metrics,
subject to further differentiation by role, level, and degree of expected impact
on the saving.




How the Access Management Save Sharing Bonus Plan Works
For each $1.00 achieved over the $__ million dollar stretch goal, up to $__
million, $.05 per $1.00 will be used to fund the bonus pool at maximum ($__).
Savings determination and calculation will be tracked and verified by EarthLink
corporate Finance. The final amount of the bonus may be adjusted by Earthlink
based on achievement of Earthlink’s revenue target as well as other factors
including but not limited to equipment sales. All payments under this plan will
be made only after Earthlink has had an opportunity to complete financial audits
and evaluations necessary to calculate the compensation under the plan.
 
How the Bonus Plan Works: Calculating Individual Bonus Payments and Timing of
Payments
Assuming the Performance Metric is achieved to fund the bonus plan as outlined



--------------------------------------------------------------------------------



above, eligible employees may receive a bonus payout based on the bonus pool
multiplied by their personal eligibility percent.


Minimum Performance Requirements:
In order to receive a payout based on this calculation, employees must be, at a
minimum, “Meeting Expectations” as assessed by management. Performance reviews
will be required prior to the bonus payout. Employees whose performance is
assessed as, “Inconsistent” or “Requires Improvement” or “Does Not Meet All
Expectations” or the equivalent of any of these will have a reduced or no bonus
payout for the performance period.


Timing of Payments:
The Save-Sharing Bonus payment, if any, will be made after final results are
determined, and typically in February 2016, but not later than March 15, 2016.


Method of Payments:
Manager and above level participants: will receive cash payments for the Access
Management Save-Sharing Bonus based on actual savings results up to 50% of the
payment, and can be paid in restricted shares of company stock for the remaining
amount of payment.


If paid in shares of stock, the total number of shares issued would be
calculated by dividing the total payment due (in dollars) by EarthLink’s share
price, and then rounded to the nearest whole share. Any shares awarded as
payment will be fully vested at the time of the award.


EarthLink’s Board of Directors maintains the ultimate discretion on the final
form of payment.


Finally, all bonus payments are subject to required State, Federal or other
applicable tax withholdings, Social Security and Medicare. Bonuses paid in cash
will be eligible
for 401(k) deferrals.


Helpful Definitions


Eligible Earnings:
The Save-Sharing bonus amount is calculated in part based on regular earnings
paid during the calendar year. Regular earnings include base pay, on-call pay,
and paid time off (holiday pay, eTime pay, ABC leave, bereavement pay, jury duty
and supplemental military leave pay). Regular earnings specifically exclude
bonuses of any kind, incentive compensation payments or value of incentive goods
or services, relocation allowances, rideshare reimbursements, severance pay,
WARN pay (or “in lieu of” pay), and payment of eTime and/or sabbatical that is
paid in a lump sum.




Bonus Opportunity:
Each bonus-eligible position has a Bonus Opportunity determined by their Pay
Band, role and level of impact to the Access Management Savings results. Bonus
Opportunity is communicated to employees in a memo of understanding. The Bonus
Opportunity refers to the calculation that will be used to determine individual
bonus payout. In the case of changes to the employee’s position or position
level, Bonus Opportunity will be pro-rated for the period of time in which the
employee was in an eligible role.




Exceptions to the Plan
Exceptions to the EarthLink Employee Bonus Plan because of an employee’s
disability, death, retirement, or other extenuating circumstances, require the
approval of the Vice President Human Resources and the executive leader of the
employee’s business unit, providing at least two levels of line approval.



